Citation Nr: 1541499	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to February 1996, from February 2003 to May 2004, from June 2006 to October 2007 and from June 2012 to October 2013.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for a sleep disability; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for sleep apnea is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's claim for service connection for a sleep disorder was originally denied in an August 2006 rating decision.  The claim was denied on the basis that there was no evidence of a sleep disorder in service or of a current sleep disorder.  The Veteran did not file a timely appeal with respect to the August 2006 rating decision, nor was new and material evidence received within one year of the August 2006 rating decision.  Therefore, the August 2006 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence received since the August 2006 rating decision includes a January 2012 sleep study showing a current diagnosis of sleep apnea. 

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects a current diagnosis where there was previously none. 

Therefore, the Board finds the newly submitted evidence, the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for sleep apnea is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that service connection is warranted for sleep apnea because it was present during service and continued ever since.  He has also argued that it is secondary to his service-connected anxiety disorder not otherwise specified with insomnia and PTSD, and/or his service-connected respiratory condition.

On VA examination in September 2012, the VA examiner noted that the Veteran was diagnosed with insomnia in 2007.  His sleep disorder at that time was noted to include trouble falling asleep, trouble staying asleep, and disruptive dreams.  A 2010 sleep study consult notes symptoms of snoring, witnessed pause, and daytime fatigue.  A January 2012 sleep study reflects a diagnosis of sleep apnea.  The examiner opined that the symptoms of primary insomnia (trouble falling asleep, trouble staying asleep, and disruptive dreams) found in service, as well as the Veteran's anxiety disorder to include insomnia and PTSD (documented at the October 2007 VA examination) are different from the clinical symptoms of obstructive sleep apnea (snoring, witnessed pause, and daytime fatigue).  The examiner further noted that there is no objective documentation of sleep apnea symptoms in the service treatment records.   

A VA medical opinion was obtained in September 2012.  The medical opinion appears to be against the Veteran's claim, but as written, it raises some confusion.  It states that the Veteran's "sleep apnea is less likely as not related to the inservice report of insomnia, or is the insomnia related to his psych disorder."  A logical reading of the opinion would lead one to believe that the letter "n" was left out, and that such belongs before the "or", to make the closing clause begin with "nor".  Clarification should be sought on remand.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the opinion is lacking because it is, in part, based upon a lack of documentation of sleep apnea symptoms in service.  Additionally, as noted above, the concluding clause in the opinion raises some confusion.  Moreover, neither the examination nor the opinion addresses the Veteran's contentions that his sleep apnea is caused or aggravated by his service-connected anxiety disorder and/or his respiratory condition.  In the July 2015 informal hearing presentation, the Veteran's representative argued that the September 2012 VA examination was inadequate for these reasons.  Therefore, a remand is required for a VA examination with a medical opinion based upon an examination of the Veteran, and which addresses his contentions on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination in order to determine the nature and etiology of his current sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should review the September 2012 examination report and, if possible, clarify any confusion caused by the opinion.  

After examination and review of the record, the examiner should state whether the Veteran's current sleep apnea is at least as likely as not (50 percent or greater probability) causally or etiologically related to his military service, to include the complaints of difficulty sleeping in August 2007, and/or the Veteran's documented weight gain in service. 

The examiner must discuss the following service treatment records: the August 2007 record noting complaints of difficulty sleeping, difficulty falling asleep, and difficulty staying asleep; and the September 2007 record noting the Veteran's complaint of still feeling tired after sleeping.

If the examiner finds that the sleep apnea was not etiologically related to service, the examiner should opine as to whether is it at least as likely as not (50 percent or greater probability) that the sleep apnea is aggravated (worsened beyond its natural progression) by either: (a) the service connected anxiety disorder with insomnia and PTSD; or (b) his service-connected respiratory condition.  

A complete rationale must be provided for all opinions expressed.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


